DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 6381738), “Choi”, in view of Dale et al. (US 20020174316), “Dale”.

2.	As per claims 1 and 11, Choi discloses for a plurality of objects of the data processing [objects, abstract], conducting an analysis of a computer code of the data processing defining a use of the objects in the data processing [optimization analysis, figure 1], on the basis of the analysis of the computer code, allocating each object to one of a plurality of memory areas for the construction and then the destruction of each object in the corresponding memory area during the data processing [memory allocation and deallocation operations, abstract], in such a way that each memory area exhibits stack operation during the data processing [stack operation, column 1, lines 50-65].
	Choi does not disclose expressly that the allocation is performed dynamically.
	Dale discloses such dynamic allocation in the abstract.
	Choi and Dale are analogous art because they are from the same field of endeavor of memory allocation.

	The motivation for doing so would have been performance increase as expressly taught by Dale in paragraph 8.

3.	As per claim 2, Choi discloses wherein the at least two areas of the plurality of memory areas from respective separate areas of the same memory entity [stack memory, column 1, lines 50-65].

4.	As per claim 3, Choi discloses wherein the two memory areas have respective starting locations defined by respective opposite ends of the memory entity [stack memory allocation (LIFO), column 1, lines 50-65].

5.	As per claim 6, Choi discloses wherein conducting an analysis of the computer code includes, for each object of some or all of the objects, determining a start and an end of the use of the object in the data processing, an allocation of the object to the corresponding memory area being carried out on the basis of the start and end of the use of the object [analyzing and allocating based on address, column 10, lines 1-35].

6.	As per claim 7, Choi discloses wherein, for at least one object, the object is allocated to the corresponding memory area on the basis of the value of a definition parameter of the object representative of one memory area from among the plurality of memory areas, the value being recorded in the code before the analysis of the computer code [allocating objects based on reachability, figure 1].

7.	As per claim 10, Choi discloses such product in claims 12-13.

8.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 6381738), “Choi”, in view of Dale et al. (US 20020174316), “Dale”, as applied to claims 1-3, 6, 7, 10, and 11 above, and further in view of Macciocca (US 7376768).

9.	As per claim 5, Choi and Dale disclose the memory areas [stack, column 1, lines 50-65].
	Choi and Dale do not disclose expressly that the areas belong to different memory entities.
	Macciocca discloses such entities in figure 2.
	Choi, Dale, and Macciocca are analogous art because they are from the same field of endeavor of memory allocation.
	It would have been obvious to a person of ordinary skill in the art to modify Choi and Dale by including the multi-target allocation as taught by Macciocca in figure 2. 
	The motivation for doing so would have been performance improvement as expressly taught by Macciocca in column 2, lines 1-5.

3.	As per claim 9, Choi and Dale disclose memory allocation in the abstract.
	Choi and Dale do not disclose expressly that the size of the object is not known.  
	Macciocca discloses a dynamic memory allocation in the abstract.
Choi, Dale, and Macciocca are analogous art because they are from the same field of endeavor of memory allocation.
	It would have been obvious to a person of ordinary skill in the art to modify Choi and Dale by including the multi-target dynamic allocation as taught by Macciocca in figure 2. 
The motivation for doing so would have been performance improvement as expressly taught by Macciocca in column 2, lines 1-5.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A.	Allowable Subject Matter
	Claims 4 and 8 are objected to.
The primary reasons for allowance of claim 4 in the instant application is the combination with the inclusion in these claims that “wherein a first memory area…..if an object is constructed in the first memory area or the second memory area”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
The primary reasons for allowance of claim 8 in the instant application is the combination with the inclusion in these claims that “compiling the computer code for the production of one or more executable files that are executed during the data processing, the compilation comprising, for at least one object, inserting, into a transformed computer code generated on the basis of the computer code for the production of the executable file or files, a call to a destructor configured to destroy the object of the corresponding memory area  immediately at the end of the use of the object”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  


B.	Claims Rejected
	Claims 1-3, 5-7, and 9-11 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138